Citation Nr: 9918873	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-43 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left inguinal 
hernia. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to October 1968.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

In the October 1997 Board remand the appealed issue of 
entitlement to service connection for a left inguinal hernia 
was expanded to include testicular disability in light of the 
record and the veteran's contentions.  The RO in the January 
1999 supplemental statement of the case did not adjudicate 
the claim other than to affirm its prior determination 
regarding the claimed left inguinal hernia.  The issue of 
testicular disability is not inextricably intertwined with 
the claim for left inguinal hernia although the Board may 
have given that impression from the remand order. The issue 
is being referred to the RO for adjudication at this time.  
See, e.g., Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
inguinal hernia is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The manifestations of PTSD result in no more than 
definite impairment of social and industrial adaptability 
with disturbance of mood, sleep, and memory, but without 
currently more than moderate effect therefrom in establishing 
and maintaining effective work and social relationships.

3.  The veteran's PTSD has not rendered his psychiatric 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
inguinal hernia is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for an initial rating of 30 percent for PTSD 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 9400 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130; 
Diagnostic Code 9433, 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
left inguinal hernia.

Factual Background

The veteran's service medical records show that after he 
sustained a shell fragment wound and burn in June 1968 he was 
observed for approximately two months for healing residuals.  
He had sustained a second-degree burn of the right hip that 
was debrided and dressed.  In late June 1968 the right hip 
wound was described as infected and it was reported that the 
veteran still complained of pain in the right inguinal area 
and scrotum.  An examiner found slight increased warmth and 
shotty nodes.  

In mid July 1968 it was noted that he continued with right 
side pain but nothing was found on examination of the right 
lower quadrant.  In late July, he complained of a knot in the 
abdomen and an examiner reported increased bowel sounds, some 
guarding with deep pressure and no rebound.  

A clinical record entry in early August 1968 reported that 
the veteran stated that he had intermittent episodes of 
severe testicular pain and that he had been seen previously 
on two occasions in the previous three weeks with no 
objective findings and normal urinalysis.  Apparently he had 
mentioned the problem on several occasions.  He was seen 
again several days later complaining of pain in the wound he 
received in the right side of the abdomen and an examination 
was reported as nonrevealing except for some residual 
scarring and a urinalysis was normal.  The examiner opined 
that the veteran might well have pain but that there were no 
physical findings to document this.  The report of the 
October 1968 examination for separation shows a normal 
abdomen and viscera.  There was no report of rupture or 
hernia in the medical history provided with the examination.

The veteran's initial VA compensation claim in 1969 was for 
burns of the back and right side.  On a VA examination in 
June 1968 he complained of swelling of the left side of the 
scrotum and the examiner reported that hernia was not present 
and that the left testicle cord, rings and abdominal wall 
were completely normal.  

The record of private medical treatment shows that on a 
physical examination in 1983 the veteran was reported as 
having no evidence of inguinal hernia.  On a physical 
examination in June 1992, the inguinal canals were described 
as tender to palpation and somewhat loose and there was no 
frank hernia.  The examiner's impression included hernias.

VA outpatient treatment records show in June 1995 the 
veteran's complaint of a gradually increasing left inguinal 
hernia but that the physical examination findings were 
confined to the right foot.  On another occasion in June 1995 
it was reported that he complained of left inguinal hernia 
symptoms and left inguinal hernia was given as a provisional 
diagnosis.  

When examined in August 1968 he reported left inguinal hernia 
since about 1968 and that eight months previously something 
"blew out", and since then he had groin pain.  It was noted 
he had no previous hernia surgery.  

The examiner reported no impulses or hernia and a mildly 
tender cord.  The impression was left inguinal neuralgia, 
doubt hernia.  The veteran reported a history of left 
inguinal hernia on a VA psychiatric examination in April 
1996.  

VA outpatient treatment records show in January 1997 a 
complaint of left inguinal pain was mentioned and that the 
surgical service had said this was not a hernia.  An August 
1997 VA outpatient report shows no hernia and the veteran's 
complaint of left inguinal pain since the war.  In October 
1997 no hernia was once again reported along with his 
reported history of left testicular swelling for 30 years 
since a wound injury.  A VA genitourinary examiner in July 
1998 reported left inguinal and epididymal pain, but no 
inguinal hernia.

On a VA genitourinary examination in August 1998, the veteran 
reported left testicle and pain from a left inguinal hernia.  
He provided a history of left inguinal hernia from a right 
side wound injury and left groin pain and a knot that "comes 
and goes".  The examiner reported that the veteran's 
urologic examination was unremarkable and that inguinal 
hernia was nonexistent.  His inguinal canals were clear and 
there were no herniations in either of them or at the groin 
on either the left or the right.  The examiner stated that 
the veteran did not have a hernia on the left side.  The 
examiner opined that there was no reasoning for his left 
testicular pain but that the best assumption was that he 
suffered from periodic epididymitis. 


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  


This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).




Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection left inguinal 
hernia is not well grounded and must be denied.  

The Board has reviewed the development completed as a result 
of the Board remand and finds that the RO developed the 
record to the extent necessary for an informed determination 
of the claim for service connection for a left inguinal 
hernia.  The veteran responded to the RO request for 
treatment records and a comprehensive examination was 
completed.  The veteran has not alerted the Board to the 
existence of additional medical evidence relevant to the 
claim that has not, as yet, been obtained.  Nor has be 
indicated that there has been a comprehensive examination 
since the VA examination in 1998 that includes evidence 
pertinent to the claim.  Stegall v. West, 11 Vet. App. 268 
(1998).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.

The Board observes that inguinal hernia was not reported in 
service, and left inguinal hernia has not been confirmed on 
VA or private examinations.  The veteran has insisted that he 
has a left inguinal hernia but the contemporaneous records do 
not confirm it recently or at any time since service.  The 
self reported history of hernia linked to injury in service 
is not confirmed by clinical examination at any time.  There 
is currently no evidence, either through medical records or 
medical opinion to serve as support for a favorable 
determination with respect to left inguinal hernia during 
service and none has been offered since the recent VA 
examination.  The veteran was apparently given another VA 
examination in 1998 before reexamination in August 1998 that 
was intended to comply with the Board remand.  That 
examination also found no left inguinal hernia.  The one 
reference to hernias in 1992 did not include confirmation of 
an inguinal hernia at that time.

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for left 
inguinal hernia must be denied as not well grounded.

The Board considered and denied the appellant's claim on the 
same basis as the RO.  The Board did not intend to give the 
impression that the claim was well grounded by remanding the 
case for additional development.  The remand was intended to 
bring the veteran's more inclusive claim regarding 
genitourinary symptoms to the RO's attention.  The veteran 
was not accorded greater consideration than his claim for 
service connection for left inguinal hernia warranted under 
the circumstances. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the veteran's claim for service connection for left 
inguinal hernia is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


II.  Entitlement to an initial rating in 
excess of 10 percent for PTSD.

Factual Background

The record shows that the RO in January 1996 after review of 
the pertinent evidence granted service connection for PTSD 
and assigned a 10 percent rating under the applicable 
criteria effective from the date of claim in 1995.  The 
veteran appealed the initial rating. 

The evidence pertinent to PTSD considered by the RO included 
outpatient treatment reports that found the veteran in 1994 
to be alert and cooperative but with a lot of anger.  In 1995 
he was described as anxious and his complaints were of 
flashbacks, sleep disturbance and nightmares.  

On a VA psychiatric examination in April 1996, it was 
reported that the veteran was currently working as a janitor 
and that he complained of sleep disturbance, and nightmares 
on an ongoing basis.  His work history included multiple jobs 
with the longest a seasonal job as a fire fighter for 13 
years.  He also complained of suffering from depression and 
sadness, irritability and outbursts of anger.  He reportedly 
had been attending an ex-medics group for approximately a 
year.  

The veteran was described as cooperative and pleasant.  He 
stated that his mood was fine and the examiner found his 
affect appropriate to his mood.  He denied current suicidal 
or homicidal ideation or current auditory or visual 
hallucinations.  He reported that Elavil, which he had taken 
for several years, had helped his sleep and mood.  

The examiner found him alert and oriented to self, place and 
time and without psychotic features being noted.  He was 
cognitively intact and his insight and judgment were rated as 
fair to good.  The multiaxial impression was on Axis I 
chronic PTSD and polysubstance abuse in remission and on Axis 
V a current GAF (Global Assessment of Functioning) of 65 and 
60 in the last year.

The report of a VA psychiatric examination in July 1998 shows 
the veteran's psychiatric treatment history as an outpatient 
from 1992 through 1995, and that a GAF of 45 had been 
reported in late 1992 with a diagnosis of PTSD and alcohol 
dependence in remission.  His complaints during these 
interviews appeared to be consistent with those reported on 
the 1996 psychiatric examination.  

The examiner indicated that the veteran had apparently not 
been involved in mental health treatment since the end of 
1995 and that he had never received inpatient treatment for 
psychiatric problems.  He had been working since 1995 and he 
stated that he had quit a number of jobs due to boredom or 
trying to improve his position.   He reported that he enjoyed 
working the night shift since he encountered fewer people and 
did not like crowds.  The veteran stated that he had been 
married since 1976, had conflict with his children and 
currently no friends.  He reported intrusive memories of 
Vietnam and nightmares, estrangement from most family 
members, few social contacts and chronic sleep problems that 
were reported in detail.   

On the mental status examination, the veteran was reported to 
be alert, oriented in three spheres and cooperative 
throughout the evaluation.  His affect was described as 
broad, stable and appropriate and his mood was euthymic.  The 
examiner reported no evidence of cognitive or memory deficits 
was noted, and the rate and content of speech were within 
normal limits.  The examiner found that he gave no indication 
of perceptual distortions, delusions or other symptoms of 
psychosis, that he denied suicidal or homicidal ideation and 
that his judgment and insight appeared intact.  



The examiner opined that other than a preference for working 
the night shift and enjoying jobs that did not require much 
contact with others, the veteran did not appear to have 
experienced any significant effects of his PTSD symptoms on 
his occupational functioning, and that his physical condition 
had been the major source of his occupational problems.  

The examiner stated that the major effect of PTSD had been on 
the veteran's social relationships and that he had been able 
to maintain his level of functioning in spite of rather 
sporadic treatment.  The multiaxial diagnosis included on 
Axis I were mild to moderate PTSD and alcohol dependence in 
sustained remission of 10 years, on Axis IV problems of 
family and social conflict and on Axis V a current GAF and 
highest GAF within the past year of 50 that the examiner 
indicated reflected serious impairment in social functioning.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).



Service connection is presently in effect for PTSD, which has 
been assigned an initial evaluation of 10 percent.  The 
schedular criteria for evaluation of psychiatric disabilities 
were changed effective November 7, 1996.  Where law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
psychiatric disability must be evaluated under both the old 
and new rating criteria to determine which version is more 
favorable to the veteran.

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400 (1996); effective prior to 
November 7, 1996.







In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons for bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The revised rating criteria provide a 30 percent evaluation 
in the presence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).



A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.  

The RO has completed the development asked for in the Board 
remand and outstanding relevant evidence has not been 
reported.  The record appears adequate for an informed 
determination.  Stegall, supra.  The Board notes that 
although the decision herein included consideration of the 
holding in Fenderson, the veteran has not been prejudiced by 
such discussion in view of the decision on the merits.  See 
for example Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  The Board has determined that the veteran's PTSD dos 
not warrant consideration of staged ratings in view of facts 
specific to the disability.

A review of the record demonstrates that the current 10 
percent evaluation was assigned retroactive to 1995 in a 1996 
RO decision.  Over the course of this claim, the veteran has 
received two comprehensive VA psychiatric examinations.  
Historically, he had varied employment.  The examinations 
showed his mood depressed, mild to moderately in 1996.  His 
affect has been appropriate and without circumstantial 
thinking.  GAF was assessed as 50 on the most recent 
examination in mid 1998, which confirms definitely impacting 
psychiatric symptoms in the context of personal life and 
employment.  The GAF rating on the previous examination in 
1996 for the previous year was 60.  

On the most recent examination, the examiner opined that the 
veteran was seriously impacted socially by his PTSD.  The 
veteran appears to maintain few contacts outside of his 
immediate family that consists of his wife and children with 
whom a strained relationship is apparent from the narrative 
information.  

The recent examinations have confirmed PTSD and a GAF score 
of 60-65 previously but currently 50, which overall appears 
to correspond generally to moderate symptoms under the GAF 
scales in use since November 7, 1996.  The VA examiner in 
1998 did change the score in view of the current evaluative 
criteria.  It was also noted that several years prior to the 
1996 examination he had been given a GAF rating of 45. 

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation of 30 percent for the 
veteran's PTSD is warranted under the new schedular criteria.  
Although the veteran has apparently worked steadily since 
1996, his PTSD has been a factor in his work environment 
choices as noted on the recent examination.  The veteran has 
not been able to interact with individuals in and outside of 
his family to any significant extent.  Moreover, the GAF 
scores that have been reported, overall, would reasonably 
correlate with the examiner's opinion of moderate impairment.  
The GAF score is only one part of the entire psychiatric 
assessment.

Overall, the veteran appears to have maintained relationships 
with some individuals.  Considerable impairment of social and 
industrial adaptability does not appear to have been 
demonstrated in view of the recent comprehensive psychiatric 
evaluations that have described an essentially consistent 
presentation.  These reports are given great probative weight 
in assessing the level of impairment, as they are the 
products of medical professionals in the field of psychiatry.  
The 30 percent evaluation appears to be appropriate at this 
time in view of the veteran's presentation and the 
significant elements in the current rating criteria.  There 
is also definite sleep impairment, which is also listed among 
the significant elements in the 30 percent criteria. 

A 50 percent evaluation is not warranted under the new 
criteria, as the veteran, for example, has been shown to have 
no indication of difficulty in understanding complex 
commands; impairment of short- and long-term memory; or 
appreciably impaired judgment; impaired abstract thinking.  
The level of symptoms that would correspond with difficulty 
in establishing and maintaining effective work and 
interpersonal relationships is not evident.  These symptoms 
were not evident in either recent examination.  The absence 
of such symptoms on two comprehensive psychiatric 
examinations the veteran recently received is relied upon by 
the Board for the decision in favor of the intermediate 
rating of 30 percent but no higher at this time as best 
reflective of the warranted initial rating for PTSD.  
Mittleider v. West, 11 Vet. App. 181 (1998). 

The veteran has reported his work history and the 
difficulties with work that he relates to his psychiatric 
disability.  It does not appear from the record that his 
service connected psychiatric disability symptoms have 
rendered the veteran's disability picture unusual or 
exceptional in nature.  The disability has not been shown to 
constitute factors that would in and of themselves markedly 
interfere with employment, nor have they required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  

Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).  Based upon the record, the Board 
finds that an extraschedular evaluation is not warranted as 
the schedular criteria are seen as adequate for the 
evaluation of the veteran's psychiatric disability.  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for left inguinal hernia, 
the appeal is denied.

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted, subject to the regulations governing the payment 
of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

